NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                      2008-3188

                                    ALICIA GRUSPE,

                                               Petitioner,

                                          v.

                     MERIT SYSTEMS PROTECTION BOARD,

                                               Respondent.

             Petition for review of the Merit Systems Protection Board in
                                  DE0752060485-I-3.

                                      ON MOTION

                                       ORDER

      Alicia Gruspe moves without opposition to adopt the Merit Systems Protection

Board's appendix.

      Upon consideration thereof,

      IT IS ORDERED THAT:

      The motion is granted.

                                               FOR THE COURT

      MAR 13 2009
                                               /s/ Jan Horbalv
         Date                                  Jan Horbaly               COURT9Iiip
                                               Clerk                    THE FEDERAL CIRCuiTireit


cc:   Minnette Doris Burges, Esq.                                           MAR 1 3 2009
      Sara B. Rearden, Esq.

s17                                                                            PLRK